UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 333-152050 VIRTUAL PIGGY, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 35-2327649 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 15 West Highland Avenue Philadelphia, PA 19118-3322 (Address of Principal Executive Offices) (Zip Code) (215) 247-5500 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days).YES ýNO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESýNO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨NO ý Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:65,576,422 shares of common stock outstanding as of November 7, 2011. TABLE OF CONTENTS Page No. PART I FINANCIAL INFORMATION ITEM 1. Financial Statements 2 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM 4. Controls and Procedures 28 PART II OTHER INFORMATION ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 ITEM 6. Exhibits 29 1 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Virtual Piggy, Inc. (formerly Moggle, Inc.) (A Development Stage Company) Balance Sheets September 30, 2011 December 31, 2010 (Unaudited) (Audited) Assets CURRENT ASSETS Cash and cash equivalents $ $ Accounts Receivable - Prepaid expenses TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT Computer equipment Less:accumulated depreciation OTHER ASSETS Deposit Patents and trademarks, net of accumulated amoritization of $536 and $- - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Notes payable, net of discount of $23,880 - TOTAL CURRENT LIABILITIES STOCKHOLDERS' EQUITY Preferred stock, $.0001 par value; 2,000,000 shares authorized; none issued and outstanding at September 30, 2011 and December 31, 2010 - - Common stock, $ .0001 par value; 150,000,000 shares authorized; 65,516,422 and 65,371,422 shares issued and outstanding at September 30, 2011 and December 31, 2010 Additional paid in capital Deficit accumulated during the development stage ) ) STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying notes to financial statements. 2 Virtual Piggy, Inc. (formerly, Moggle Inc.) (A Development Stage Company) Statements of Operations For the period February 11, 2008 (Date of Inception) to September 30, 2011, And For the Three and Nine Months Ended September 30, 2011 and 2010 (Unaudited) Three Months Three Months Nine Months Nine Months Cumulative Ended Ended Ended Ended Since September 30, September 30, September 30, September 30, Inception SALES $ $ $
